DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2016/0375556 A1 to Seth et al. (hereinafter “Seth”) in view of United States Patent No. 8,262,758 B2 to Gao (hereinafter “Gao”).

Referring to Applicant’s independent claim 1, Seth teaches a method of making an abrasive layer on a backing (See Abstract) comprising the steps: providing a distribution tool having a dispensing surface with cavities (pars. [0242-243]; FIG. 12; the alignment structure of Seth is equivalent to Applicant’s claim term “a distribution tool”; the discrete contact regions of the alignment structure of Seth is equivalent to Applicant’s claim term “a dispensing surface”; the openings in the exterior surface defining the discrete contact regions of the alignment structure of Seth is equivalent to Applicant’s claim term “cavities”); providing a backing having a first major surface (pars. [0119-121], [0242-243]; FIGS. 1A and 12; the backing of FIG. 1A and abrasive article of FIG. 12 of Seth are equivalent to Applicant’s claim term “a backing”); supplying magnetizable abrasive particles to the dispensing surface such that at least one of the magnetizable abrasive particles is disposed in a respective one of the cavities (pars. [0108-109], [0242-243]; FIG. 12; the shaped abrasive particles of Seth can include geosets, including for example, polycrystalline compacts of abrasive or superabrasive materials including a binder phase, which may include a metal [e.g., cobalt, tungsten, and a combination thereof], metal alloy, super alloy, cermet, and a combination thereof, which are equivalent to Applicant’s claim term “magnetizable abrasive particles”); applying a magnetic field to retain the magnetizable abrasive particles disposed in the cavities (par. [0243]; FIG. 12; Seth teaches various processing steps, e.g., electromagnetic attraction, may be utilized to facilitate the placement of the shaped abrasive particles on the alignment structure which is equivalent to Applicant’s claim language “applying a magnetic field to retain...”); aligning the backing with the dispensing surface with the first major surface facing the dispensing surface and has a distance from the dispensing surface (pars. [0242-243]; FIG. 12 of Seth); transferring the magnetizable abrasive particles from the cavities to the backing (pars. [0242-243]; FIG. 12 of Seth); and sequent to or simultaneous with transferring the abrasive particles, removing or changing a magnetic field so the magnetic field no longer retains the magnetizable abrasive particles in the cavities (pars. [0242-243]; FIG. 12 of Seth).
Although Seth teaches various processing steps, e.g., electromagnetic attraction, may be utilized to facilitate the placement of the shaped abrasive particles in the openings in the exterior surface defining the discrete contact regions of the alignment structure (pars. [0242-243]; FIG. 12 of Seth), Seth does not teach explicitly the step of “applying a magnetic field to retain the magnetizable abrasive particles disposed in the cavities” and “and sequent to or simultaneous with transferring the abrasive particles, removing or changing a magnetic field so the magnetic field no longer retains the magnetizable abrasive particles in the cavities” according to Applicant’s claim language.
However, Gao teaches an equipment for making abrasive particles in even distribution, array pattern and preferred orientation (See Abstract of Gao).  Gao teaches the equipment uses electric current to form magnetic field, i.e., an absorbing releasing apparatus, to absorb or release, from a blind hole feeding tropism board, abrasive particles plated with soft magnetic materials (col. 2, ll. 7-21, 49-51 of Gao).  In at least one embodiment, Gao teaches the equipment is composed of an absorbing releasing apparatus, and a blind hole feeding tropism board (col. 3, ll. 9-11 of Gao).  Gao teaches the blind holes are distributed on the blind hole feeding tropism board (col. 3, ll. 19-20; FIG. 3 of Gao).  Gao teaches further the shape of the blind hole on blind hole feeding tropism board can be determined according to the orientation of the abrasive particles in the product and shape of the abrasive particle (col. 3, ll. 38-41 of Gao).  There is a reasonable expectation the processing steps, e.g., electromagnetic attraction, may be utilized to facilitate the placement of the shaped abrasive particles on the alignment structure taught by Seth (pars. [0242-243]; FIG. 12 of Seth) can be implemented, for example, using the process taught by Gao.  While Seth teaches explicitly electromagnetic attraction, may be utilized to facilitate the placement of the shaped abrasive particles in the openings in the exterior surface defining the discrete contact regions of the alignment structure (pars. [0242-243]; FIG. 12 of Seth), Gao teaches explicitly the application and removal of an electromagnetic field to initially retain, i.e., absorb, and then subsequently release, i.e., drop, the abrasive particles held within the blind hole feeding tropism board of Gao (col. 2, l. 62 – col. 3, l. 3; col. 3, ll. 9-20, 38-41; FIG. 3 of Gao).  The alignment structure of Seth (pars. [0242-243]; FIG. 12 of Seth) and the blind hole feeding tropism board of Gao (col. 2, l. 62 – col. 3, l. 3; col. 3, ll. 9-20, 38-41; FIG. 3 of Gao) are suitable for the same intended purpose, that is, the retention of abrasive particles. MPEP 2144.07 [R-08.2012] The process of Gao demonstrates how the application of a magnetic field would initially retain and then subsequently release the abrasive particles of Seth within the openings in the exterior surface defining the discrete contact regions of the alignment structure of Seth (pars. [0242-243]; FIG. 12 of Seth).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would recognize how the abrasive particles of Seth are retained within and released from within the openings in the exterior surface defining the discrete contact regions of the alignment structure of Seth via electromagnetic attraction taught by Seth according to the teachings of Gao.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the alignment structure of Seth (pars. [0242-243]; FIG. 12 of Seth) and the blind hole feeding tropism board of Gao (col. 2, l. 62 – col. 3, l. 3; col. 3, ll. 9-20, 38-41; FIG. 3 of Gao) are suitable for the same intended purpose, that is, the retention of abrasive particles and the process of Gao demonstrates how the application of a magnetic field would initially retain and then subsequently release the abrasive particles of Seth within the openings in the exterior surface defining the discrete contact regions of the alignment structure of Seth (pars. [0242-243]; FIG. 12 of Seth).

Referring to Applicant’s claim 2, Seth as modified by Gao teaches the method includes: providing a layer of a first curable binder precursor disposed on at least a portion of the first major surface (pars. [0148-151]; [0306-307], [0249], [0251], [0259]; FIG. 31; the adhesive material of Seth is equivalent to Applicant’s claim term “a first curable binder precursor”; the layer of adhesive material taught by Seth is equivalent to Applicant’s claim term “a layer of a first curable binder precursor’); attaching the magnetizable abrasive particles to the first curable binder precursor layer (pars. [0259], [0306-307]; FIG. 31 of Seth); and at least partially curing the layer of the first curable binder material precursor to provide an at least partially cured abrasive layer secured to the backing (pars. [0259], [0310]; FIG. 31 of Seth).

Referring to Applicant’s claim 3, Seth as modified by Gao teaches the method further comprises disposing a second curable binder material precursor onto the at least partially cured abrasive layer, and at least partially curing the second curable binder material precursor (par. [0148-149], [0151], [0249], [0251], [0259]; FIG. 31 of Seth).

Referring to Applicant’s claim 5, Seth as modified by Gao teaches the method further comprises urging the magnetizable abrasive particles to direct the magnetizable abrasive particles into the cavities using the magnetic field (pars. [0318-320]; the use of an array of magnets in combination with electromagnetic attraction and/or magnetic force as taught by Seth is equivalent to Applicant’s claim term “urging”).

Referring to Applicant’s claim 6, Seth as modified by Gao teaches the method further comprises inverting the distribution tool relative to the backing such that the magnetizable abrasive particles face the first major surface prior to or during transferring the magnetizable abrasive particles from the cavities (pars. [0315-317]; FIG. 18 of Seth).

Referring to Applicant’s claim 7, Seth as modified by Gao teaches the dispensing surface is positioned to allow the force of gravity to slide the magnetizable abrasive particles into the cavities and the dispensing surface is inverted during the transferring step to allow the force of gravity to slide the magnetizable abrasive particles out of the cavities (pars. [0315-317]; FIG. 18 of Seth).

Referring to Applicant’s claim 8, Seth as modified by Gao teaches removing or changing the magnetic field includes eliminating the magnetic field by switching off an electromagnet that produces the magnetic field (par. [0320]; Seth teaches each of the magnets of the array of magnets may be operable between a first state and a second state, wherein a first state can be associated with a first magnetic strength [e.g., an on state] and the second state can be associated with a second magnetic strength [e.g., an off state]).

Referring to Applicant’s claim 9, Seth as modified by Gao teaches the magnetizable abrasive particles comprise triangular platelets (par. [0085] of Seth).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2016/0375556 A1 to Seth et al. (hereinafter “Seth”) in view of United States Patent No. 8,262,758 B2 to Gao (hereinafter “Gao”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2016/0311084 A1 to Culler et al. (hereinafter “Culler”).

Referring to Applicant’s claim 4, although Seth as modified by Gao teaches supplying magnetizable abrasive particles to the dispensing surface such that at least one of the magnetizable abrasive particles is disposed in a respective one of the cavities of an alignment structure (pars. [0108-109], [0242-243]; FIG. 12 of Seth), Seth as modified by Gao does not teach explicitly the method further comprises the steps of “supplying an excess of magnetizable abrasive particles to the dispensing surface such that more magnetizable abrasive particles are provided than the number of cavities, wherein a majority of the cavities have at least one of the magnetizable abrasive particles disposed therein; and removing at least a portion of the excess magnetizable abrasive particles not disposed within a cavity” according to Applicant’s claim language.
However, Culler teaches a method generally involves the steps of filling the cavities in a production tool each with an individual abrasive particle; aligning a filled production tool and a resin coated backing for transfer of the abrasive particles to the resin coated backing; and, transferring the abrasive particles from the cavities onto the resin coated backing and removing the production tool from the aligned position with the resin coated backing (See Abstract of Culler). In at least one embodiment, Culler teaches the abrasive particle feeder supplies an excess of abrasive particles such that there are more abrasive particles present per unit length of the production tool in the machine direction than cavities present (par. [0047] of Culler). Culler teaches further supplying an excess of abrasive particles helps to ensure all cavities within the production tool are eventually filled with an abrasive particle (par. [0047] of Culler). Since the bearing area and spacing of the abrasive particles is often designed into the production tooling for the specific grinding application Culler teaches it is desirable to not have too many unfilled cavities (par. [0047] of Culler). Culler teaches the removed excess abrasive particles can be collected and returned to the abrasive particle feeder for reuse (par. [0050] of Culler). There is a reasonable expectation the method taught by Seth as modified by Gao can be modified further to adopt the additional steps taught by Culler. Both Seth and Culler teach methods for fabricating coated abrasive articles (See Abstract of Seth; See Abstract of Culler). In carrying out their respective methods, both Seth and Culler teach aligning production tools and transferring abrasive particles from the tool onto a backing (pars. [0242-243]; FIG. 12 of Seth; pars. [0051], [0062- 64], [0072-73] of Culler). Whereas Seth as modified by Gao teaches each opening of the tool contains an abrasive particle (pars. [0242-243]; FIG. 12 of Seth), Culler teaches supplying an excess of abrasive particles helps to ensure all cavities within the production tool are eventually filled with an abrasive particle (par. [0047] of Culler). In doing so, Culler teaches it is desirable to not have too many unfilled cavities, since the bearing area and spacing of the abrasive particles is often designed into the production tooling for the specific grinding application (par. [0047] of Culler). For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Seth as modified by Gao and utilize an excess of abrasive particles according to Culler’s teachings. A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Culler teaches supplying an excess of abrasive particles helps to ensure all cavities within the production tool are eventually filled with an abrasive particle (par. [0047] of Culler), which would ultimately benefit the resultant method taught by Seth as modified by Gao and Culler.

Response to Arguments
Applicant's claim amendments and remarks filed in their Amendment and Response under 37 CFR 1.111 dated September 12, 2022 have been fully considered but they are not persuasive.
In their remarks, Applicant asserts the claimed distance between the first major surface of the backing and the dispensing surface per amended independent claim 1 can be achieved using, e.g., standoff members to keep the backing from the contacting the distribution surface.  Applicant asserts the Seth and Gao references, either alone or in combination, fail to teach or suggest a distance between the backing and the dispensing surface.  In support of said assertion, Applicant cites par. [0242] and FIG. 12 of the Seth reference.  Next, Applicant asserts the Office did not provide a sufficient analysis of why the Gao reference can be used to modify the teachings of the Seth reference.  In support of said assertion, Applicant cites the Field of the Invention of Gao.  Next, Applicant relies on their remarks in support of amended independent claim 1 to distinguish dependent claim 4 from the cited prior art of record.  For these reasons, Applicant asserts amended independent claim 1, and claims 2-4 and 5-9 depending therefrom, are patentable and the pending claim rejections under 35 USC 103 should be withdrawn.
Examiner disagrees.  Like Applicant’s representative, examiner also cites par. [0242] and FIG. 12 of Seth to support the Office’s position.  Seth teaches explicitly the position of the roller relative to the abrasive article, the rate of translation of the roller relative to the abrasive article may be controlled to facilitate positioning of the shaped abrasive particles in a predetermined distribution (par. [0242]; FIG. 12 of Seth).  For instance, upon contact with the abrasive article, Seth teaches the shaped abrasive particles can be released from the roller and delivered to the abrasive article in a particular position defined by one or more predetermined orientation characteristics (par. [0242]; FIG. 12 of Seth).  Seth teaches implicitly the roller is positioned a distance relative to the abrasive article that facilitates the transfer and position of the shaped abrasive particles in a predetermined distribution to the surface of the abrasive article (par. [0242]; FIG. 12 of Seth).  Next, with respect to the Gao reference and asserted lack of analysis, Applicant’s representative overlooks the underlying basis for the proposed modification of the teachings of Seth using the teachings of Gao as set forth on pages 5-6 of the Official action mailed May 10, 2022.  Solely focusing on the Field of the Invention of Gao overlooks Gao’s teachings pertaining to applying an electromagnetic field to initially retain and subsequently release shaped abrasive particles (col. 2, l. 62 – col. 3, l. 3; col. 3, ll. 9-20, 38-41; FIG. 3 of Gao).  As both Seth and Gao are drawn to inventive abrasive products and their methods for manufacture (par. [0330], [0342]; Example 3 of Seth; col. 2, ll. 34-37, 49-57; col. 3, ll. 37-40 of Gao), a person having ordinary skill in the art would recognize and appreciate the applicability of Gao’s teachings for use in modifying the teachings of Seth as set forth in the Official action mailed May 10, 2022.  For these reasons, Applicant’s remarks are not considered persuasive and the pending claim rejections are maintained.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731